 1
 2
 3
 4                                                                     JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 MICHAEL FEIZ MEDICAL                      )    Case No. 2:15-cv-04195-MWF(PJWx)
     CORPORATION,                            )
12                                           )    [Assigned to Hon. Michael W. Fitzgerald
                Plaintiff,                   )    and Magistrate Judge Patrick J. Walsh]
13                                           )
          vs.                                )    ORDER OF DISMISSAL WITH
14                                           )    PREJUDICE
     SCOTTSDALE INSURANCE                    )
15 COMPANY, et al.                           )
                                             )    Complaint Filed: January 21, 2015
16              Defendants.                  )    Trial Date:      Not Yet Set
                                             )
17                                           )
18        Upon consideration of Plaintiff MICHAEL FEIZ MEDICAL
19 CORPORATION and Defendant SCOTTSDALE INSURANCE COMPANY’s
20 Stipulation of Dismissal With Prejudice, and good cause appearing therefore, IT IS
21 HERBY ORDERED:
22        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, this
23 entire action is DISMISSED WITH PREJUDICE, with each side to bear its own
24 costs and attorneys’ fees.
25 IT IS SO ORDERED.
26
27 Dated: March 29, 2019            _______________________________
                                              Hon. Michael W. Fitzgerald
28


                                              1
